ALLOWANCE

Response to Amendment
Applicant's amendment filed on 09/27/2021 has been entered.  Claims 1-7 have been cancelled.  Claims 21-26 have been added.  Claims 8-26 are still pending in this application, with claims 8, 12, and 21 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rick Tache (Reg. No. 36027) on 12/30/2021.
The application has been amended as follows:
Claims 8-20 (canceled).
Claim 21 (currently amended) An audio projection device, comprising: 
a first body having a first opening at a first end and a second opening at a second end, the first body is shaped as a cone and the second opening is larger than the first opening, the first body defining a hollow wall having an inner surface and an outer surface separated by a cavity; 
a second body removably coupled to the first body, when the second body is removed from the first body, the cavity of the first body is accessible, and when the second body is coupled to the first body, the cavity of the first body is closed; and 
.

Allowable Subject Matter
Claims 21-26 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an audio projection device with a first body having first opening at a first end and a second opening at a second end, the first body being shaped as a cone and the second opening being larger than the first opening, the fist body having a hollow cavity, a second body removably coupled to the first body, the cavity being accessible when the second body is removed and the cavity being closed when the second body is attached, one or more audible elements configured to fit within the cavity and movable in the cavity to contact the inner surface or outer surface to make noise when the first body is moved as specifically called for the claimed combinations.
The closest prior art, Slack (US 2009/0288909) teaches several limitations and their specifics as rejected in the office action on 03/26/2021.
However Slack fails to teach a cavity in the first body with one or more audible element configured to fit within the cavity and movable in the cavity to contact the inner surface or outer surface to make noise when the first body is moved as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Slack reference in the manner required by the claims.  



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T.E/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896